Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to the communication filed on July 08, 2022. After thorough search and examination of the present application and in light of the prior art made of record, claims 1-28 (re-numbered as 1-28) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 14-15, and 27. Particularly the prior art of record fails to teach determining, in real-time, based on the actual past storage data, projected storage usage data of the first directory, by inputting the actual past storage data into a trained machine learning model for determining a storage usage trend of the first directory, the projected storage usage data representing a future storage usage for the first directory over a future time period from the current time; wherein determining the projected storage usage data of the first directory further comprises using the actual past storage usage data to: define an interpolated curve representing a function of the actual past storage usage data extending from the current time to the past time; and  determine the projected storage usage data of the first directory as a function of a first derivative of the interpolated curve reflecting a rate of change of the projected usage over time and a first derivative of a moving average of the interpolated curve; obtaining an aggregated correction coefficient providing an indication of aggregated projected storage usage needs of all other remaining distributed file system directories from the plurality of directories, relative to the projected storage usage data of the first directory, by characterizing a total aggregate influence of current and forecasted trends and behaviours of said all other distributed file system directories from the plurality of directories on a single directory from the directories comprising the first directory
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-13, 16-26, and 28 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169